Citation Nr: 1136219	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-40 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from December 1977 to November 29, 1984 and enlisted in the United States Air National Guard from November 30, 1984 for a three-year period.  She was discharged from the United States Army Reserves in June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  This claim was previously remanded by the Board in April 2009 and February 2011 for additional evidentiary development.

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in March 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.


FINDING OF FACT

GERD is causally or etiologically related to service.


CONCLUSION OF LAW

GERD was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This is unnecessary here, however, because the Board is fully granting the claim for service connection for a gastroesophageal reflux disorder.  So, even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
The Veteran contends that she is entitled to service connection for GERD.  Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in active military, naval, or air service, and who was discharged under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or dies from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training (INACDUTRA) means duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).  Further, the Court has held that VA service connection compensation presumptions do not apply to ACDUTRA or INACDUTRA service.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

As noted in the Introduction, the Board has remanded this matter twice to obtain the Veteran's complete service personnel records.  The available records were obtained from the National Personnel Records Center (NPRC) and the official military personnel folders in the custody of the Department of Defense.  However, while the records obtained include the Veteran's basic enlistment in the USAR and in the US Air National Guard, the specific dates of ACDUTRA and INACTDUTRA in 1985, in particular, are not of record. 

The Veteran was afforded a series of VA examinations in 2009.  In regard to her GERD, the examiner noted a July 4, 1985, emergency care visit for diarrhea when the Veteran complained of epigastric pain.  An examination disclosed mild to moderate epigastric tenderness.  The assessment was "?gastritis/?chronic cholecystitis/P.U.D."  The July 4, 1985, treatment record was made at the United States Air Force Hospital at Dover Air Force Base.  

The 2009 VA examiner concluded that "[t]he symptomatology, medical assessment and treatment on 7/4/85 . . . is noted.  The symptomatology she describes today is consistent with her initial symptomatology and that over time of dyspepsia which has been subsequently resolved to GERD.  On UGI GERD is noted."

The Board does note that there are no service records documenting that the Veteran's July 4, 1985, treatment occurred during a period of ACDUTRA.  However, resolving the benefit of the doubt in favor of the Veteran, the Board finds sufficient evidence that this treatment occurred during a period of ACDUTRA.  Initially, the Board finds that the Veteran's statements regarding the manifestation of her symptoms of GERD during ACUDTRA in 1985 are credible.  In addition, other records reflect that the Veteran was obtaining her nursing degree at a private college between 1984 and 1989, and given that her treatment occurred at a military hospital and not at a college clinic, the Board finds that this and the other evidence of record is at least evenly balanced as to whether this 1985 treatment occurred during the Veteran's period of ACDUTRA.  Thus, the 2009 VA examiner's opinion that links her GERD to symptoms exhibited on July 4, 1985, effectively links such symptoms to a period of ACUDTRA.

Additionally, it should be noted that the Veteran is also arguably competent to report continuing symptoms of reflux, since these are capable of lay observation.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Moreover, there is no other competent medical evidence which clearly contradicts the medical conclusion that her GERD had its onset in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)  

Therefore, based on all of the foregoing, entitlement to service connection for GERD is warranted.  




ORDER

Entitlement to service connection for gastroesophageal reflux disease is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


